Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/20 and 12/28/20 were filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,705,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent would anticipate those in the current application.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the management unit of claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Page 11 of the specification recites, “The FS 40 is, for example, a maintenance and management unit for the Node 100 formed by bundling a plurality of Nodes 100 which share a power source and a network switch that are accommodated in one rack”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2016/0371145) in view of Juniwal et al. (US 2019/0050302).

Regarding claim 1, Akutsu discloses a storage system comprising:
a plurality of nodes that process an I/O processing request of data [see Fig. 1; plurality of nodes], wherein
the node includes:
a storage device; and a processor configured to perform the I/O processing on the storage device [see Fig. 3; node comprises storage drives and processor],
the processor constitutes a data redundancy configuration in which data stored in different storage devices is combined as a data set [see paragraphs 70-71 & 286; processor of nodes store data according to a redundancy configuration (e.g. as specified by a user)], and
a management unit for managing the storage system [see paragraph 101 & 105; processor performs storage functions based on control information stored in memory] performs a fault tolerance calculation of calculating fault tolerance information by using data redundancy configuration information related to the data redundancy configuration, and determines a data arrangement by applying the data redundancy configuration related to the calculated fault tolerance information [see paragraphs 106-108; protection layer information is used to provision the storage devices based on data protection level].

Akutsu discusses the use of tracking the state of components such as drive, node and site, but does not expressly disclose that this information is used to calculate a fault tolerance to determine a data arrangement.

[see paragraphs 24-25].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Juniwal in the system of Akutsu.

The motivation for doing so would have been to optimize failure tolerance and storage performance [see Juniwal, paragraph 24].

Therefore, it would have been obvious to combine Juniwal with Akutsu for the benefits listed above, to obtain the invention as specified in claims 1-8.

Regarding claim 2, the combination discloses the storage system according to claim 1, wherein the management unit, in the fault tolerance calculation, sets an arrangement of each piece of data based on the data redundancy configuration information, and calculates the fault tolerance information based on an operational continuity in a case where a failure occurs in each component [see Juniwal, paragraphs 24-25; fault tolerance is based on failure domains, wherein the failure domains account for failures of particular components].

Regarding claim 3, the combination discloses the storage system according to claim 1, wherein the component includes a power source or a network, and the fault tolerance information includes an operational continuity in a case where a failure occurs in the power source or the network [see Juniwal, paragraphs 24-25; fault tolerance is based on failure domains, wherein the failure domains account for power or network failure].

[see Juniwal, paragraphs 24-25; fault tolerance is based on failure domains, wherein the failure domains account for physical location of particular components such as the rack].

Regarding claim 5, the combination discloses the storage system according to claim 1, wherein the fault tolerance information includes information of a bottleneck region serving as a bottleneck of the data arrangement [see Akutsu, paragraph 273; redundancy can be based on bottleneck information].

Regarding claim 6, the combination discloses the storage system according to claim 1, wherein the management unit determines the data redundancy configuration and the data arrangement based on the fault tolerance information [see Juniwal, paragraphs 24-25; data is allocated according to fault tolerance information & Akutsu, paragraph 106-107; data stored according to protection policy].

Regarding claim 7, the combination discloses the storage system according to claim 1, wherein the fault tolerance information is output, and a selection of the data redundancy configuration and the data arrangement is received from a user [see paragraph 285; data protection policy specified by user selection].

Claim 8 recites near identical limitations to that of Claim 1 as is rejected using the same reasoning and citations.

	
	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-8 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN BERTRAM/Primary Examiner, Art Unit 2137